—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated May 13, 1999, as, upon the motion of the defendant Nathan Botton to dismiss the complaint insofar as asserted against him, directed a hearing to determine whether the defendant Nathan Botton was properly served with the summons and complaint.
Ordered that the appeal is dismissed, with costs.
An order directing a judicial hearing to aid in the disposition of a motion does not decide the motion and does not affect a substantial right. Therefore, it is not appealable as of right (see, CPLR 5701 [a] [2] [v]). Any party aggrieved by the judgment entered subsequent to the hearing may take an appeal (see, Liebling v Yankwitt, 109 AD2d 780; Astuto v New York Univ. Med. Ctr., 97 AD2d 805), which is, in fact, what the plaintiff did in this case (see, Tsirulnik v Botton, 288 AD2d 372 [decided herewith]). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.